UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54018 GREEN ENDEAVORS, INC. (Exact Name of Registrant as Specified in Its Charter) Utah 27-3270121 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 59 W 100 S, 2nd Floor, Salt Lake City, UT (Address of Principal Executive Offices) (Zip Code) (801) 575-8073 Registrant’s Telephone Number, including Area Code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNo X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Smaller reporting companyX Non-accelerated filer (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX On April 2, 2013, approximately 4,453,039,148 shares of the registrant’s common stock, $0.001 par value, were outstanding. GREEN ENDEAVORS, INC. AND SUBSIDIARIES INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets: September 30, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Operations: Three and Nine Months Ended September 30, 2012 and September 30, 2011 2 Condensed Consolidated Statements of Cash Flows: Nine Months Ended September 30, 2012 and September 30, 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 34 Item 4. [Reserved] 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 37 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Balance Sheets September 30, 2012 December 31, 2012 (Unaudited) Assets Current Assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Total current assets Property, plant, and equipment, net of accumulated depreciation of $433,435 and $342,922 respectively Other assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Due to related parties Derivative liability Current portion of notes payable Current portion of capital leases payable - Convertible notes payable, net of debt discount of $30,295 and $41,793, respectively Total current liabilities Long-Term Liabilities: Notes payable related party - Notes payable Capital lease obligations - Convertible notes payable, net of debt discount of $32,890 - Convertible debentures related party, net of debt discount of $69,915 and $79,307, respectively Convertible debentures, net of debt discount of $13,983 and $15,861, respectively Total long-term liabilities Total Liabilities Stockholders’ Deficit: Convertible Supervoting preferred stock, $0.001 par value, 10,000,000 shares authorized; 10,000,000 and 5,850,000 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively; no liquidation value Convertible preferred series B stock - $0.001 par value, 2,000,000 shares authorized, 553,494 and 630,732 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Preferred stock - $0.001 par value 3,000,000 shares authorized, no shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively - - Common stock, $0.001 par value, 10,000,000,000 shares authorized; 4,180,155,815 and 570,886,764 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Revenue: Services, net of discounts $ Product, net of discounts Total revenue Costs and expenses: Cost of services Cost of product Depreciation General and administrative Total costs and expenses Income (loss) from operations ) ) Other income (expenses): Interest income - - Interest expense ) Interest expense, related parties ) Gain on derivative fair value adjustment Other income (expense) ) ) Total other expenses ) Net income (loss) $ ) $ $ ) $ ) Net income (loss) per common share – basic and diluted $ ) $ $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2012 September 30, 2011 Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Debt discount amortization Interest expense on value of derivatives Stock-based compensation - Loss contingency - Non-cash professional fees from issuance of convertible note - Gain on derivative liability fair value adjustment ) ) Changes in operating assets and liabilities: Accounts receivable ) - Inventory ) ) Prepaid expenses Other assets ) Accounts payable and accrued expenses ) Due to related parties ) Deferred revenue ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Purchases of property, plant, and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments made on notes payable ) ) Payments made on related party notes payable ) - Payments made on capital lease obligations ) - Proceeds from issuance of notes payable Proceeds from issuance of convertible notes payable - Proceeds from exercising of stock options - Proceeds from issuance of preferred stock - Net cash provided by financing activities Increase in cash Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Reduction of convertible debt due to conversions $ $
